Citation Nr: 0105905	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  94-09 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hallux valgus of 
the right foot.  

2.  Entitlement to service connection for hallux valgus of 
the left foot.  

3.  The propriety of an initial noncompensable evaluation for 
a low back strain.  


REPRESENTATION

Appellant represented by:     The Alabama Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




INTRODUCTION

The veteran had active military service from November 1987 to 
August 1990.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  In that determination, the RO denied the veteran's 
service connection claims.  It granted service connection for 
a low back strain and assigned a noncompensable evaluation 
effective August 31, 1990.  The veteran disagreed with the 
denial of his service connection claims and with the 
assignment of the noncompensable evaluation for his back 
disability.  Inasmuch as the veteran disagreed with the 
initial noncompensable evaluation of the back disability, 
that issue is framed as it appears on the cover of this 
decision.  Fenderson v. West, 12 Vet. App 119 (1999).  


REMAND

The Board begins by noting that the veteran's statement on 
appeal was received on December 30, 1992, several days after 
the 60 day period for timely appealing the Statement of the 
Case (SOC) had expired.  However, the Board has determined 
that it will consider the substantive appeal to be timely 
because a copy of the SOC was not sent to the veteran's 
representative.  Nor did the RO attempt to ascertain from the 
veteran, whether he wished to execute a new power of attorney 
to another representative, inasmuch as he had not resided in 
Alabama since early 1991.  

In April 1993, the RO issued the first Supplemental Statement 
of the Case (SSOC).  A copy was sent to the New York Division 
of Veterans Affairs.  There is no power of attorney 
designating that organization as the veteran's 
representative.  Nor did that organization submit VA form 646 
with argument on the veteran's behalf.  

A copy of the second SSOC, issued in September 2000, was sent 
to the Alabama Department of Veterans Affairs.  That 
organization failed to execute VA Form 646 on the veteran's 
behalf.  

Turning to the status of the medical evidence in the claims 
folder, as it involves the feet, service medical records 
reveal a diagnosis of congenital bilateral hallux valgus.  In 
July 1991, the RO denied service connection for the bilateral 
foot disorder for the reason that it was a developmental 
abnormality.  The Board is unwilling to deny service 
connection for this disorder under 38 C.F.R. § 3.303(c) 
because Diagnostic Code 5280 lists hallux valgus as a ratable 
entity.  As may regard any question of preservice existence 
and service aggravation, the Board notes that the service 
preenlistment examination is not in the claims folder.  Nor 
is the service discharge examination in the claims folder.  

The most recent examination of the veteran's low back was 
conducted in February 1993.  A computer-generated document 
indicates that the veteran failed to report for a VA 
examination of his back and feet in November 1996.  However, 
a copy of the letter from the medical facility advising the 
veteran of the date, time, and place to report for the 
examination is not in the claims folder.  As such, the Board 
cannot ensure that the veteran was duly notified of the 
November 1996 VA examination.  


The case is Remanded to the RO for the following actions:  

1.  The RO should obtain the veteran's 
service entrance and separation 
examination reports for association with 
the claims file.  

2.  The RO should accord the veteran a VA 
orthopedic examination to determine the 
nature and etiology of his bilateral 
hallux valgus and the current severity of 
the veteran's service-connected low back 
disability.  The entire claims folder, to 
include a complete copy of this REMAND 
should be available to and be reviewed by 
the examiner.  All clinical findings 
should be reported in detail.  With 
respect the hallux valgus of the right 
and left feet, the examiner should 
provide an opinion as to whether such 
disabilities clearly and unmistakably 
existed prior to service.  If the 
examiner finds that hallux valgus of the 
left and right feet clearly and 
unmistakably existed prior to service, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that such disorders increased in 
severity during service.  

As to the service-connected low back 
disability, all clinical findings should 
be reported in detail including range of 
motion in degrees and in all planes.  The 
examiner must state whether any 
limitation of low back motion is less 
than slight, slight, moderate, or severe 
in degree.  The examiner must also report 
on whether any muscle spasm of the low 
back is observed on motion.  The extent 
of any pain on undertaking motion, 
weakened movement, excess fatigability, 
and/or incoordination should also be 
described by the examiner.  The examiner 
should also provide an opinion concerning 
the impact of the disabilities on the 
veteran's ability to work.  

The RO must obtain a copy of the letter 
from the medical facility notifying the 
veteran of the date, time, and place to 
report for the VA examination for 
inclusion in the claims folder.  If the 
veteran reports for the orthopedic 
examination, the findings on that 
examination should be considered by the 
RO as to the issues on appeal.  If he 
fails to report for the examination, the 
appeal should be decided based on the 
evidence of record.  

4.  Thereafter, the RO must ensure that 
all requested development has been 
completed (to the extent possible) 
pursuant to this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  

5.  After completion of the foregoing 
requested development (and any other 
development deemed warranted by the 
record), the RO should readjudicate the 
claims for service connection for hallux 
valgus of the right and left feet.  The 
RO should also readjudicate the claim 
regarding the propriety of an initial 
compensable evaluation for low back 
strain, pursuant to Fenderson v. West, 12 
Vet. App. 119 (1999).  All issues on 
appeal should be readjudicated in light 
of all pertinent evidence and legal 
authority.  If the benefits sought on 
appeal are not granted, the veteran and 
the Alabama Department of Veterans 
Affairs should be furnished with a 
Supplemental Statement of the Case.  In 
connection therewith the RO must 
ascertain if the Alabama Department of 
Veteran's Affairs is willing to continue 
to represent the veteran, despite the 
fact that he no longer lives in Alabama.  
If so, the claims folder should be 
transferred to the Montgomery, Alabama RO 
for review and submission of VA Form 646 
in the veteran's behalf.  If the Alabama 
Department of Veterans Affairs no longer 
wishes to represent the veteran, the 
veteran should be furnished with VA Form 
23-22, for the purpose of designating a 
new representative.  If a new 
representative is designated, that 
organization should be accorded an 
opportunity to review the claims folder 
and offer argument on the veteran's 
behalf.  Thereafter, after the veteran 
has also been accorded an opportunity to 
respond to any SSOC, the case should be 
returned to the Board for further 
consideration.  

The purpose of this REMAND is to procure clarifying evidence, 
the ensue due process of law, and to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

